MEMORANDUM **
Jose Antonio Meza-Castillo, a native and citizen of Mexico, petitions for review of an order of the Board of Immigration Appeals affirming without opinion an immigration judge’s removal order. We have jurisdiction pursuant to 8 U.S.C. § 1252, Fernandez-Ruiz v. Gonzales, 468 F.3d 1159, 1163 (9th Cir.2006), and we grant the petition for review.
The agency’s decisions preceded our determination in United States v. Vidal, 504 F.3d 1072 (9th Cir.2007) (en banc), that a conviction under Cal. Vehicle Code § 10851(a) is not categorically an aggravated felony. See id. at 1086. Moreover, as the government recognizes, the record of conviction in this case does not establish the factual predicate for Meza-Castillo’s plea. Accordingly, we grant the petition for review and remand for further proceedings consistent with this disposition. See Ruiz-Vidal v. Gonzales, 473 F.3d 1072, 1079-80 (9th Cir.2007).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.